Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 10, 2018

The Court of Appeals hereby passes the following order:

A18A1537. RUGBY IPD CORP. v. GLENN COVE GAINESVILLE, LLC.

      Rugby IPD Corp. filed this direct appeal from the trial court’s order awarding
OCGA § 9-15-14 attorney fees to Glenn Cove Gainesville, LLC. Glenn Cove
Gainesville, LLC has filed a motion to dismiss the appeal.
      OCGA § 9-15-14 attorney fees awards must be appealed by application for
discretionary review. See OCGA § 5-6-35 (a) (10); Jones v. Padgett, 186 Ga. App.
362, 363 (2) (367 SE2d 88) (1988). The failure of Rugby IPD Corp. to comply with
the discretionary appeal procedure deprives this Court of jurisdiction to consider this
direct appeal. Accordingly, the motion to dismiss is hereby GRANTED, and this
appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/10/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.